Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. John Jacob May on July 8, 2021.
The application has been amended as follows: 
In claim 1, lines 3 and 4, “a block comprising a plurality of bores formed therethrough;” has been changed to --a solitary integral mass comprising a plurality of bores therethrough forming a crosshead block;--.
In claim 4, line 1, “the block” has been changed to --the crosshead block--.
In claim 5, line 1, “the block” has been changed to --the crosshead block--.
In claim 9, line 2, “the block” has been changed to --the crosshead block--.
In claim 10, lines 3 and 4, “a crosshead block comprising a plurality of bores formed therethrough;” has been changed to --a solitary integral mass comprising a plurality of bores therethrough forming a crosshead block;--.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest an apparatus  including a power end of a reciprocating pump assembly, the power end 
 	  The closest art is considered to be Allen, ‘849.  Allen discloses a case 18 that houses the crossheads that has an overall block shape.  The crossheads further contained in sleeves located inside the casing.  However, Allen does not disclose a crosshead block from a solitary integral mass comprising a plurality of bores for locating the crossheads.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139.  The examiner can normally be reached on 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654